Citation Nr: 0907520	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-33 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What rating is warranted for chronic low back pain from July 
26, 2002?


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran had active service from December 2001 to July 
2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in New York, 
New York, which granted service connection for chronic low 
back pain and assigned an initial 10 percent evaluation, 
effective July 2002.

In December 2007, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, as well as 
since, the veteran's chronic low back pain was not manifested 
with muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in a standing position.

2.  Since September 26, 2003, the veteran's chronic low back 
pain has not been manifested by forward thoracolumbar flexion 
less than 60 degrees; or by a combined range of thoracolumbar 
motion less than 120 degrees; or by muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.


CONCLUSION OF LAW

At no time since July 26, 2002 have the requirements been met 
for an initial evaluation higher than 10 percent for chronic 
low back pain.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2008); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony but did not avail himself of that opportunity-
even following additional VCAA notice pursuant to the Board's 
remand.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the 
fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's low back disorder.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.

Analysis

VA received the Veteran's claim in July 2003.  The spine 
rating criteria were changed, effective September 26, 2003.  
See 68 Fed. Reg. 51,454 (August 27, 2003).    The August 2005 
statement of the case informed him of all changes to the 
criteria, and the RO considered his claim under all 
applicable criteria.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, the Board may also review his appeal under all 
criteria.  Historically, as just noted, the January 2004 
rating decision considered the claim under the prior and 
current criteria and assigned a 10 percent rating for 
lumbosacral strain under the prior criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Under those criteria, a lumbosacral strain with 
characteristic pain on motion warranted a 10 percent 
evaluation.  A lumbosacral strain with muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, warrants a 20 percent 
evaluation.  Id.  

The December 2003 VA examination report notes the veteran 
told the examiner he strained his low back as a result of 
lifting a heavy rack during boot camp.  The examiner noted 
the claims file documented gradual onset of low back pain of 
two months duration as of March 2002.  The veteran noted his 
pain radiated from his upper back to the buttock, and that 
flare-ups were caused by lifting very heavy weights.  He also 
reported numbness of the right thigh.  The examiner noted the 
veteran did not use any assistive device for ambulation, and 
his gait was normal.
Physical examination revealed range of motion on forward 
flexion of 0 to 90 degrees, extension of 0 to 30 degrees, 
lateral flexion of 0 to 30 degrees bilaterally, and lateral 
rotation of 0 to 45 degrees bilateral, with mild pain in the 
right paralumbar area at the end of forward flexion and 
lateral motion.  There was no additional limitation secondary 
to pain, fatigue, or weakness, and the examiner noted 
objective evidence of painful motion was minor.  No spasm, 
weakness, or tenderness, was noted.  The examiner also noted 
there was no scoliosis, posture abnormality, or fixed 
deformity.  Neurological examination revealed circumferential 
hypoesthesia of the whole right lower extremity.  Motor 
examination revealed 5/5, and reflexes were 2+.  Waddell test 
was negative, and the examiner noted no evidence of an 
intervertebral disc syndrome.  The examiner noted that mild 
levoscoliosis of the lumbar shown on x-ray was not confirmed 
by clinical examination.  There was no evidence of 
radiculopathy.  The examiner diagnosed a mild low back pain 
syndrome.

In light of the findings on objective clinical examination, 
the Veteran's low back disorder more nearly approximated the 
assigned 10 percent rating for the period prior to September 
26, 2003.  The range of motion values noted at the 
examination, standing alone, were at a noncompensable rate, 
but the initial rating allowed 10 percent for any functional 
loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45.  A higher 
rating was not met or approximated, as the clinical findings 
did not note any muscle spasm on extreme forward bending or 
loss of lateral motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  Further, while the examiner noted lower 
extremity hypoesthesia, he specifically noted the absence of 
an intervertebral disc syndrome and evidence of 
radiculopathy.  Motor strength and reflexes were normal..  
Thus, there is no factual basis for a higher rating based on 
neurological symptomatology.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Prior to consideration of the Veteran's disorder for the 
period on and after September 26, 2003, the Board must first 
address whether the prior criteria are for application on and 
after that date.  Prior to recent decisions of the U.S. Court 
of Appeals For The Federal Circuit, the Court mandated that, 
when VA changed a regulation, the veteran was entitled to 
application of the one most favorable to his claim, 
regardless of any potential retroactive effect.  See, i.e., 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Federal 
Circuit, however, specifically overruled Karnas-at least as 
it purported to apply VCAA to claims already decided by VA.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The General Counsel, VA, in a precedential opinion, concluded 
that Karnas was inconsistent with then recent Supreme Court 
and Federal Circuit precedent.  See VAOPGCPREC No. 7-2003 
(November 19, 2003), 69 Fed. Reg. 25,179 (2004).  
Nonetheless, Opinion No. 7-2003 left intact the general 
principle that new rating criteria, are applied only from the 
effective date of the change forward, unless the regulatory 
change specifically permits retroactive application.  See 
38 U.S.C.A. § 5110(g).  

The seminal case in this area of the law is the decision in 
Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 (1994), 
wherein the United States Supreme Court observed that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  

At the same time, "[a] statute does not operate 
'retrospectively' merely because it is applied in a case 
arising from conduct antedating the statute's enactment or 
upsets expectations based in prior law."  Instead, to 
determine whether application of a statute or rule will have 
an improper retroactive effect, an agency "must ask whether 
the new provision attaches new legal consequences to events 
completed before its enactment." Id. at 269-70.  The 
familiar considerations of fair notice, reasonable reliance, 
and settled expectations offer sound guidance in making the 
determination.  Id.   

In Princess Cruises v. United States, 397 F.3d 1358 (Fed. 
Cir. 2005), the Federal Circuit adopted a three-part test to 
apply the Landgraf's requirements: (1) whether it would 
impair rights possessed by a party when he acted, (2) whether 
it would increase a party's liability for past conduct, or 
(3) whether it would impose new duties with respect to 
already completed transactions.  Id.  If the statute is found 
to have a retroactive effect, it does not apply unless there 
is clear authority favoring such a result.  The regulatory 
rules are reviewed in the same manner as statutes.  

The Landgraf and Princess Cruises test applies to VA 
regulations when determining whether they apply to claims 
pending prior to the effective date of a change in the 
applicable regulation.  Rodriguez v. Peake, 511 F.3d 1147, 
1153 (Fed. Cir. 2008).  

Applying the Princess Cruises test, the Board finds the new 
spine rating criteria were more than interpretive, as they 
enacted specific objective criteria for rating the disability 
affected.  Second, the Veteran was awarded an initial 10 
percent rating under the prior criteria that may not have 
been available under the current criteria.  
Thus, applying the current criteria to the rating period 
prior to September 2003 could possibly impair his current 
entitlement to the 10 percent rating.  In terms of the 
connection of the current criteria to past events, the 
veteran's initial rating was based specifically on the 
findings of the December 2003 examination.  

There is no evidence the Veteran's report of information to 
the examiner was influenced by the prior rating criteria.  
Another factor that mitigates against applying the new 
criteria prior to their effective date is that, unlike the 
recent situation where VA applied amended 38 C.F.R. § 3.22 to 
a claim filed before its effective date, there is no firm, 
clear, and established public VA stance of applying new 
rating criteria retroactively.  In fact, the opposite is the 
norm.  

In Rodriguez, the Federal Court noted that VA's long-standing 
public position, via a published General Counsel precedential 
opinion and its reference manual, placed claimants on notice 
that hypothetical entitlement to a total disability 
evaluation would not be considered, and that prevented the 
new regulation from having an impermissible retroactive 
effect.  

The new regulation merely clarified what had been the 
agency's earlier, consistent interpretation of the statute 
the regulation implemented.  See Rodriguez, 511 F.3d at 1154.  

Applying these factors, the current criteria to the period 
prior to their effective date would in fact have an 
impermissible retroactive affect, and the Board so finds.  
Thus, applicability of the current criteria is limited to 
their effective date forward.  But that does not resolve the 
issue of rating the veteran's claim throughout the entire 
rating period should the facts show him entitled to a staged 
rating.  

Are the prior criteria, if in fact more favorable, available 
to him throughout the rating period in question, or only to 
the point where the amended or changed criteria become 
effective?  The Board finds that, in the now post-Karnas era, 
it is the latter, unless specifically stated otherwise in the 
criteria or by a specific pronouncement of the Secretary.  

As the General Counsel observed in VA O.G.C. Concl. Op. No. 
7-2004 (July 15, 2004), in Martin v. Hadix, 527 U.S. 343, 
361-62, 119 S. Ct. 1998 (1999), the United States Supreme 
Court rejected the assertion that applying a new statute to 
cases pending on the date of enactment automatically causes 
an improper retroactive result.  

The issue was whether, in the absence of clear congressional 
intent, a new statutory scheme for attorneys fees for 
representation in prisoners' lawsuits, specifically post-
favorable judgment monitoring, was applicable only to cases 
filed on and after the effective date of the statute or to 
cases pending as well.  

Justice O'Conner, writing for the majority, opted for a 
Solomon-type approach, and concluded the date a suit was 
filed was not the determining factor, but when the attorney's 
post-judgment work was actually done.  If the work was 
completed prior to the effective date of the amending 
statute, the prior higher rate would apply, but if the actual 
post-judgment monitoring was done after the effective date of 
the new statute that lowered the fees awardable, then the 
new, lower rate applied-even if the underlying law suit was 
filed prior to the effective date of the new statute.  

The rationale for the majority opinion was that prospective 
application did not alter the expectation of the parties or 
change any legal rights as concerned post-judgment monitoring 
work already done.  All concerned, however, would be fully 
aware of that future post-judgment monitoring would be paid 
at the lower rate, regardless of when the underlying suit was 
filed.  Id.  This is quite similar to the VA claims process, 
where rating criteria change after a claim is filed but 
before adjudication.  

In most instances, when a service connection claim is filed 
and service connection is granted, a claimant is simply 
seeking as high a rating as possible, and specific rating 
criteria are not actually relied on-at least prior to the 
issuance of a Statement of the Case.  So, in that sense, 
there would be no altering of the expectations of a 
claimant-assuming, of course, proper notice of the criteria.  

On the other hand, when the rating appealed was in fact 
assigned under prior criteria, any new criteria is not 
necessarily connected with that event, which is one factor 
that supports a finding of an improper retroactive effect.  
And that is a sound reason for not applying new criteria 
prior to the effective date or perhaps to an initial rating 
assigned under prior rating criteria.  

Nonetheless, as done in Martin v. Hadix, that does not 
preclude the new criteria from governing prospectively for 
the remainder of the rating period to the exclusion of the 
prior criteria, assuming an appellant is placed on proper 
notice of the new criteria and the appeal is developed on 
that basis.  See, 38 C.F.R. § 3.159(c); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

This is so, even if the new criteria result in a lower rating 
for a subsequent period of a staged rating than would have 
been available under the prior criteria.  Given proper notice 
and an opportunity to respond,  no prejudice inures to an 
appellant, as the Board may not allow a staged rating for any 
period lower than the initial rating assigned-at least not 
without a proceeding under 38 C.F.R. § 3.105.  See O'Connell 
v. Nicholson, 21 Vet. App. 89 (2007) (Board is not required 
to provide a 3.105(e) notice where a staged rating is not 
reduced for any period of time below the evaluation in effect 
at the time of the appeal).  

In light of the above, the Board will assess the veteran's 
appeal of his initial rating under the prior rating criteria 
for the period prior to the current criteria's effective date 
but, after the effective date of the new criteria in 
question, only the current criteria will apply.  See 
VAOPGCPREC No. 7-2003 (November 19, 2003), 69 Fed. Reg. 
25,179 (2004); Martin v. Hadix, 527 U.S. at 361-62.

Under the current criteria, the findings at the December 2003 
examination would show his low back disorder to more nearly 
approximate a noncompensable rating, as his range of motion 
on forward flexion exceeded 85 degrees, and combined range of 
motion exceeded 235 degrees.  Further, the current criteria 
apply regardless of symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  See 38 C.F.R. 
§ 4.71a (2008).  Thus, the Board finds the Veteran's low back 
disorder more nearly approximates a 10 percent rating under 
the current criteria as well, as he was allowed an initial 
compensable rating.  38 C.F.R. § 4.7.  Further, the examiner 
noted the Veteran's disorder had no impact on his employment, 
for he his job is sedentary, he could still lift 20 to 30 
pounds, and he was fully independent in his activities of 
daily living.

In his Notice of Disagreement, the veteran asserted he would 
provide private medical evidence that showed his low back 
disorder merited a higher rating.  He did not submit any 
additional evidence.  He repeated the assertion in his 
Substantive Appeal but also noted that as soon as he got 
another job with benefits, he would obtain private evidence.  
Again, no additional evidence was submitted.

The post-remand January 2008 VCAA notice again informed the 
Veteran he could submit or ask VA to obtain any additional 
evidence he desired considered.  He did not respond.  VA 
outpatient treatment records note the veteran's July 2005 
presentations with complaints of upper back pain that 
radiated to the lower back.  X-rays were read as having shown 
a normal thoracic and lumbar spine with no fractures.  
Neurological examination was normal and no spine tenderness 
was noted.  No range of motion values were noted.  He was 
provided pain medication.

The VA outpatient records show no factual basis for a rating 
higher than 10 percent.  Thus, the Board has considered the 
doctrine of reasonable doubt and finds that the preponderance 
of the evidence shows the Veteran's low back disorder to more 
nearly approximate a 10 percent evaluation, and that the 10 
percent rating adequately compensates him for this functional 
loss due to his pain.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237 (2008); § 4.71a, 
Diagnostic Code 5295 (2002).  The Board further finds the 
evidence of record does not show the veteran to have been 
entitled to a staged rating for any part of the appeal 
period.

The claim is denied.

In reaching this decision the Board considered the 
possibility that the old rating criteria may still be applied 
to the term after the effective date of change.  For the 
reasons explained above the Board does not believe that to be 
the case.  Still, assuming arguendo that the old criteria may 
be applied to the term on and after September 26, 2003, the 
evidence shows that the appellant's chronic low back pain was 
not manifested with muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in a standing 
position.  Hence, the old criteria do not provide a basis for 
a higher rating at any time during the appellate term.


ORDER

Entitlement to an initial evaluation higher than 10 percent, 
both before, on, and after September 26, 2003, for chronic 
low back pain syndrome is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


